Citation Nr: 0026035	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to October 
1947, and from March 1948 to December 1954.  He died on 
February [redacted], 1998.  The appellant is the surviving 
spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


REMAND

A personal hearing was held before a hearing officer at the 
RO in July 1999.  According to the appellant, the veteran was 
treated at the Loma Linda Veterans Hospital for many years, 
beginning in 1984.  A review of the evidence of record does 
not show that the RO attempted to obtain such VA medical 
records.  Although the claims file contains the VA 
examination reports dated in May 1968 and May 1971, there are 
no VA treatment records in the veteran's claims file.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the Board can not be 
considered to be unaware of evidence that is in VA's 
possession and of which the Board is on notice as to its 
possible existence and relevance.  Bell v. Derwinski, 2 Vet. 
App. 611, 612 (1992).  The Court further held that the VA has 
constructive knowledge of all items generated by the VA, 
which includes VA medical records.  Id. at 613.  More 
recently, the Court has held that VBA Letter 20-99-60, issued 
on August 30, 1999, has the force of law and creates a duty 
on the part of the VA to request copies of service medical 
records and VA medical records in all cases even prior to 
making a determination as to whether a claim is well 
grounded.  McCormick v. Gober, No. 98-48 (U. S. Vet. App. 
Aug. 18, 2000).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request her to identify all VA 
facilities in which the veteran received 
treatment.  

2.  The RO should request all of the 
veteran's treatment records from the Loma 
Linda VA Hospital and any other 
identified VA facilities.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  If not, the RO should 
implement corrective action.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the appellant until she receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






- 3 -


